DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A, Embodiment 1, as seen in figures 1-3.
Species B, Embodiment 1, as seen in figures 1 and 4.
Species C, Embodiment 1, as seen in figures 1 and 5.
Species D, Embodiment 1, as seen in figures 1 and 6.
Species E, Embodiment 1, as seen in figures 1 and 7.
Species F, Embodiment 1, as seen in figures 1 and 8.
Species G, Embodiment 1, as seen in figures 1 and 9.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. 
Species A calls for a bracket including an arcuate shape flange portion, an L-shaped structure supporting portion, and a weld joint formed between the bracket and the heat exchanger about an inner edge of the flange portion that defines an aperture.
Species B calls for a bracket including an arcuate shape flange portion, a planar plate-shape structure supporting portion, and a weld joint formed along outer opposite side edges of the flange portion.
Species C calls for a bracket including two different flange portions, and a weld joint formed along outer opposite side edges of both flange portions.
Species D calls for a bracket including a planar flange portion divided into two flange portions, and a weld joint formed along outer opposite side edges of each of the two the flange portions.
Species E calls for a bracket including an L-shaped flange portion, and a weld joint formed along outer opposite side edges of the L-shaped flange portion and about an inner edge of the flange portion that defines an aperture.
Species F calls for a bracket including a flange portion, an L-shaped structure supporting portion including an engagement feature comprising a plurality of holes, and a weld joint formed along outer 
Species G calls for a bracket including a flange portion divided into a first pair of flange portions and a second pair of flange portions, and a weld joint formed along outer opposite side edges of the second pair of flange portions and along a perimeter of the first pair of flange portions.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 15 and 17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: searching the various species would require the application of different electronic search strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/             Primary Examiner, Art Unit 3763